Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12 April 2022 has been entered. Claims 1-3 and 15-27 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 10 February 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a positioning assembly” as recited in claim 1 (first, “assembly” is a generic placeholder for “means” because it is not the same for any particular structure; second, the generic placeholder is modified by the functional language “cooperate to position the cutting mechanism in a desired notching position relative to the tubular workpiece”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “positioning” preceding the generic placeholder describes the function, not the structure, of the assembly);
“a cutting mechanism” as recited in claim 1 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to form a notch in the tubular workpiece”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the mechanism, and being “mounted to the cutting assembly” is insufficient for performing the recited cutting function);
 “a first pivot lock mechanism” as recited in claim 19 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to selectively restrict the first pivot plate from pivoting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “first pivot lock” preceding the generic placeholder describes the function, not the structure, of the mechanism, and being “slidingly mounted within the curved channel” is insufficient for performing the recited locking function);
“a cutting mechanism” as recited in claim 19 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to form a notch in the tubular workpiece”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the mechanism, and being “mounted to the cutting assembly” is insufficient for performing the recited cutting function);
“a first pivot lock mechanism” as recited in claim 21 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to selectively restrict the first pivot plate from pivoting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “first pivot lock” preceding the generic placeholder describes the function, not the structure, of the mechanism, and being “slidingly mounted within the curved channel” is insufficient for performing the recited locking function);
“a cutting assembly” as recited in claim 21 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cooperate to position the cutting mechanism in a desired notching position”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder is merely a name of the assembly that describes a function of the assembly – here, being a structure to which the cutting mechanism is mounted);
“a cutting mechanism” as recited in claim 21 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to form the notch in the tubular workpiece”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the mechanism, and being “mounted to the cutting assembly” is insufficient for performing the recited cutting function);
“a restriction member” as recited in claim 22 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “selectively operable to restrict the shaft from sliding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “restriction” preceding the generic placeholder describes the function, not the structure, of the member, and being “supported on the shaft” is insufficient for performing the recited restricting function); and
“a second pivot lock mechanism” as recited in claim 26 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to selectively restrict the second pivot plate from pivoting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “second pivot lock” preceding the generic placeholder describes the function, not the structure, of the mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Joey Mohr on 18 May 2022.
The application has been amended as follows: 
	Amendments to the claims:
In claim 18 at lines 2-3, the phrase “the head” has been amended as follows – [[the]] a head –.

In claim 21 at line 12, a semi-colon has been added immediately after the phrase “the first pivot” such that claim 21 at line 12 ends with a semi-colon.

In claim 21 at line 15, the phrase “a notch” has been amended as follows – [[a]] the notch –.

In claim 21 at line 19, the phrase “a desired notch” has been amended as follows – the notch –.
Allowable Subject Matter
Claims 1-3 and 15-27 are allowed. The following is an examiner’s statement of reasons for allowance: 
US Pat. No. 8,616,811 B2 to Clark, II et al. (hereinafter “Clark”) fails to disclose: that the cutting assembly pivot is pivotally and translationally mounted to the arm as required by claim 1. Additionally, Clark fails to disclose all the features required of claim 19, including that the positioning assembly includes: a first pivot pivotally coupling the positioning assembly to the support frame; a first pivot plate defining: a curved channel extending partially around the first pivot, the curved channel extending through the first pivot plate, and a longitudinal pivot plate channel spaced from the curved channel. Finally, Clark fails to disclose all the features required by claim 21, including that the  positioning assembly includes a first pivot plate defining a curved channel, the curved channel extending partially around the first pivot; that the positioning assembly includes a first pivot lock mechanism slidingly mounted within the curved channel and configured to selectively restrict the first pivot plate from pivoting relative to the support frame around the first pivot. No other known reference (see the references cited in the Pertinent Prior Art section of the Non-Final Office Action mailed 10 February 2022) cures the deficiencies of Clark.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724